[Cite as Disciplinary Counsel v. Muntean, 127 Ohio St.3d 427, 2010-Ohio-6133.]




                        DISCIPLINARY COUNSEL v. MUNTEAN.
                     [Cite as Disciplinary Counsel v. Muntean,
                       127 Ohio St.3d 427, 2010-Ohio-6133.]
Attorneys at law — Misconduct — Conduct adversely reflecting on the lawyer’s
        honesty or trustworthiness — Conduct adversely reflecting on the lawyer’s
        fitness to practice law — Conduct involving dishonesty, fraud, deceit, or
        misrepresentation — Indefinite suspension.
           (No. 2010-1463 — Submitted September 28, 2010 — Decided
                                  December 20, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 09-094.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Christopher Peter Muntean of Akron, Ohio, Attorney
Registration No. 0077343, was admitted to the practice of law in Ohio in 2004. In
May 2009, respondent met with law-enforcement officials who were investigating
the disappearance of money from bank accounts that respondent maintained as
treasurer of the Summit County Court Appointed Special Advocates (“CASA”)
board. On the same day, respondent wrote to relator, Disciplinary Counsel, to
report an ethical violation in regard to that matter.
        {¶ 2} In October 2009, respondent pleaded guilty to grand theft, a fourth-
degree felony.     As a result of the conviction, relator initiated a disciplinary
complaint, and we imposed an interim felony suspension from the practice of law
on respondent effective January 8, 2010. 124 Ohio St.3d 1422, 2010-Ohio-20,
919 N.E.2d 746.
                             SUPREME COURT OF OHIO




        {¶ 3} In June 2010, a panel of the Board of Commissioners on
Grievances and Discipline considered the cause. In addition to the extensive
stipulations by the parties, the panel also considered testimony from respondent.
The panel submitted its findings to the board, which issued a report containing
findings of fact, conclusions of law, and a recommended sanction.
        {¶ 4} The board found that respondent had violated Prof.Cond.R. 8.4(b)
(a lawyer shall not commit any illegal act that reflects adversely on the lawyer’s
honesty or trustworthiness), 8.4(c) (a lawyer shall not engage in conduct
involving dishonesty, fraud, deceit, or misrepresentation), and 8.4(h) (a lawyer
shall not engage in conduct that adversely reflects on the lawyer’s fitness to
practice law). The board recommended that respondent be indefinitely suspended
from the practice of law in Ohio, with the suspension to begin on January 8, 2010,
the date respondent’s interim felony suspension became effective. Upon review,
we adopt the board’s report in its entirety.
                                    Misconduct
        {¶ 5} The stipulated facts state that respondent became treasurer of the
CASA board in January 2008. As treasurer, only respondent could sign CASA
checks and use the CASA board’s debit card. In September 2008, respondent
began using CASA funds for his personal expenses, and within a few months, he
had converted nearly $50,000 for his own use. Respondent tried to hide his
activities from fellow board members by ignoring their repeated requests for
CASA’s financial records. When those records were obtained by other means,
respondent’s theft was discovered. A Summit County grand jury indicted him on
one count of grand theft in violation of R.C. 2913.02(A)(2) and (3). Respondent
pleaded guilty to that charge and was sentenced to six months’ incarceration,
which was suspended on several conditions, including making full restitution to
CASA.




                                          2
                               January Term, 2010




       {¶ 6} The parties stipulated that respondent’s conduct violated
Prof.Cond.R. 8.4(b), (c), and (h). The parties also stipulated to three aggravating
and three mitigating factors enumerated in Section 10(B) of the Rules and
Regulations Governing Procedures on Complaints and Hearings Before the Board
of Commissioners on Grievances and Discipline (“BCGD Proc.Reg.”). The board
found as aggravating factors a selfish or dishonest motive, a pattern of
misconduct, and the presence of multiple offenses. BCGD Proc.Reg. 10(B)(1)(b),
(c), and (d).   In mitigation, the board found that respondent had made full
restitution to CASA. BCGD Proc.Reg. 10(B)(2)(c). The board also found that
respondent had no prior disciplinary record and had cooperated with the
disciplinary process. BCGD Proc.Reg. 10(B)(2)(a) and (d).
       {¶ 7} At the hearing, respondent confirmed that he had declared
bankruptcy in 2004 and had always had difficulty managing his money. He stated
that his law practice had never been lucrative and that he had used the CASA
funds to acquire personal goods that he hoped would impress family and friends
and mislead them into thinking that he was doing better financially than was
actually the case. The evidence clearly established that respondent accepted full
responsibility for his actions, appreciated the wrongfulness of his conduct, and
expressed remorse for it.
       {¶ 8} In its report, the board commented favorably on respondent’s “self-
awareness and commitment to move forward.” It noted that respondent had been
diagnosed with mild depression and was conscientious in adhering to his
counseling and medication regime. The board also observed that respondent was
employed and that he had been released early from community control and was
no longer under a court-ordered sanction.
       {¶ 9} The board also concluded that this case presented significant
mitigating circumstances and expressed its belief that respondent was capable of
one day returning to the competent and ethical practice of law. It accordingly



                                        3
                             SUPREME COURT OF OHIO




recommended that respondent be indefinitely suspended from the practice of law
rather than permanently disbarred.
                                     Sanction
       {¶ 10} We agree with the board’s recommendation.               Unquestionably,
respondent violated the public trust by stealing funds from an organization that
provides services for the most vulnerable members of the community.
       {¶ 11} In imposing an indefinite suspension, we are guided by our
decision in Disciplinary Counsel v. Kelly, 121 Ohio St.3d 39, 2009-Ohio-317, 901
N.E.2d 798.    There, we considered the matter of an attorney who, as here,
misappropriated a large amount of money from a charity on whose board she
served. That attorney had no prior disciplinary record, made full restitution,
acknowledged her wrongdoing, and fully cooperated in the disciplinary process.
In addition, she was engaged in other charitable pursuits and was well respected
in the legal community. Viewing those facts in their totality, we felt that the
attorney “may be able to recover her ethical orientation and serve in a
professional capacity” at some point in the future. Kelly, at ¶ 18.
       {¶ 12} Respondent shares many of the same characteristics. He has made
complete restitution and fully understands the gravity of his misconduct.
Respondent immediately reported his violation and is taking active measures to
address the underlying issues that may have precipitated his actions. Respondent
was very well perceived within the legal community, and the sentencing judge
described him as in the midst of a “brilliant career.” As in Kelly, we believe that
respondent may eventually be able to establish the ability to practice law both
competently and ethically, and we decline to permanently foreclose that
opportunity.
       {¶ 13} Accordingly, respondent is hereby indefinitely suspended from the
practice of law in Ohio, and credit is given for the interim suspension imposed on
January 8, 2010.




                                          4
                                   January Term, 2010




           {¶ 14} Costs are taxed to respondent.
                                                                Judgment accordingly.
           BROWN,    C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
LANZINGER, and CUPP, JJ., concur.
           O’DONNELL, J., concurs in imposing an indefinite suspension but would
not give credit for time served under the interim suspension.
                                   __________________
           Jonathan E. Coughlan, Disciplinary Counsel, and Karen H. Osmond, for
relator.
           Donald R. Hicks, for respondent.
                              ______________________




                                               5